NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-3330


                               ADELINE B. BENJAMIN,

                                                            Petitioner,


                                          v.

                         DEPARTMENT OF AGRICULTURE,

                                                            Respondent.

        Richard J. Link, Jr., Karpel & Link, of Silver Spring, Maryland, argued for
petitioner.

      Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Todd M. Hughes, Deputy Director. Of counsel on the brief was
Alan B. Robinson, Branch Chief, Employee Relations Branch, United States
Department of Agriculture, of Beltsville, Maryland.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-3330

                             ADELINE B. BENJAMIN,

                                                          Petitioner,
                                         v.

                        DEPARTMENT OF AGRICULTURE,
                                                          Respondent.



                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           DC0752060891-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT




DATED: _October 8, 2008____           / s / Jan Horbaly
                                      Jan Horbaly, Clerk